Exhibit 10.1 AMENDMENT TO EMPLOYMENT AGREEMENT This Amendment to Employment Agreement (the “Amendment”) amends the Employment Agreement by and between Bio-Techne Corporation, a Minnesota corporation (“Bio-Techne”), and EXECUITVE OFFICER (“Employee”). This Amendment is effective as of October 15, 2015 (“Effective Date”). RECITALS WHEREAS, the Parties have entered into an Employment Agreement, dated January 30, 2015 (the "Existing Agreement "); and WHEREAS, the Parties desire to amend the Existing Agreement to clarify the applicability of termination for Good Reason in the event of Change in Control. NOW, THEREFORE, in consideration of the premises set forth above and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as follows: 1.
